SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 18, 2007 PACIFIC CONTINENTAL CORPORATION (Exact name of registrant as specified in its charter) Oregon (State or other jurisdiction of incorporation) 0001084717 93-1269184 (Commission File Number) IRS Employer Identification No. 111 West 7th Avenue Eugene, Oregon 97401 (Address of principal executive offices)(zip code) Registrant's telephone number, including area code: (541) 686-8685 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 Results of Operations and Financial Condition On July 18, 2007, Pacific Continental Corporation (the “Company”) issued a press release announcing earnings for the second quarter and six months ended June 30, 2007.A copy of the press release is attached as Exhibit 99.1 and is incorporated herein be reference in its entirety. The information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filings or document Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (a)Not applicable (b)Not applicable (c)Exhibits 99.1 Press Release dated July 18, 2007, announcing earnings for the second quarter and six months ended June 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 18, 2007 PACIFIC CONTINENTAL CORPORATION By:/s/ Michael A. Reynolds Michael A. Reynolds Executive Vice President Chief Financial Officer
